UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6771


EUNICE HUSBAND,

                  Plaintiff - Appellant,

          v.

HARRELL WATTS, Administrator, National Inmate Appeals;
individual capacity; K. M. WHITE, Regional Director, Mid-
Atlantic Regional Office; individual capacity; JOE D.
DRIVER,    Warden,   United    States    Penitentiary-Hazelton;
individual   capacity;   J.   E.   CROGAN,   Associate   Warden
Programs, United States Penitentiary-Hazelton; individual
capacity; L. ODDO, Captain, United States Penitentiary-
Hazelton; individual capacity; L. KING, Deputy Captain,
United States Penitentiary-Hazelton; individual capacity; B.
TRATE, Lieutenant, United States Penitentiary-Hazelton;
individual capacity; T. WATSON, Lieutenant, United States
Penitentiary-Hazelton;    individual   capacity;   D.   MOSLEY,
Lieutenant, United States Penitentiary-Hazelton; individual
capacity; M. DOYLE, Officer, United States Penitentiary-
Hazelton; individual capacity; K. KAMICKER, Officer, United
States   Penitentiary-Hazelton;    individual    capacity;   N.
SHULTZ,   Officer,    United   States    Penitentiary-Hazelton;
individual capacity; S. EIRICH, Officer, United States
Penitentiary-Hazelton;    individual    capacity;   R.   FABER,
Officer, United States Penitentiary-Hazelton; individual
capacity; A. JORGE, Officer, United States Penitentiary-
Hazelton; individual capacity; M. DULEY, Officer, United
States   Penitentiary-Hazelton;    individual    capacity;   E.
PHILLIPS, Officer, United States Penitentiary-Hazelton;
individual capacity; W. HOZAPFEL, Special Investigation
Service   Officer,    United   States    Penitentiary-Hazelton;
individual capacity,

                  Defendants - Appellees.
Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00004-JPB-JES)


Submitted:   October 13, 2011          Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eunice Husband, Appellant Pro Se.     Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Eunice     Husband   appeals       the   district     court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed    the   record     and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Husband v. Watts, No. 2:10-cv-00004-JPB-JES (N.D.W. Va.

May 13, 2011).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and   argument     would     not    aid   the   decisional

process.



                                                                           AFFIRMED




                                        3